UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02409 The Mexico Fund, Inc. (Exact name of registrant as specified in charter) 1treet, NW Washington, DC 20006-2401 (Address of principal executive offices) (Zip code) José Luis Gómez Pimienta 77 Aristoteles Street, 3rd Floor Polanco D.F. 11560 Mexico (Name and address of agent for service) Copies of communications to: Sander M. Bieber, Esq. Dechert LLP 1treet, NW Washington, DC 20006-2401 Registrant's telephone number, including area code: 202-261-7941 Date of fiscal year end: October 31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1.Proxy Voting Record Below is The Mexico Fund, Inc.'s proxy voting record for the period July 1, 2010 through June 30, 2011. Symbol Cusip MTG Type of Who Type of For Company (NYSE) (BMV) No. Date MTG Matter Voted On From Voted Vote Mgm América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Annual Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Extraordinary Increase of equity and number of outstanding shares Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Extraordinary Stock split Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Extraordinary Amendments in the Articles of Incorporation regarding capital Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Special Election of Directors of the "L" series Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/27/2011 Special Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/27/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/27/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/27/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/27/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/27/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/27/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/15/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/15/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/15/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/15/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/15/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/15/2011 Annual Designation of delegates Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/28/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/28/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/28/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/28/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/28/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/28/2011 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Extraordinary Amendments in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Extraordinary Increase of equity and issuance of convertible shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Annual Increase of equity and issuance of convertible shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Annual Delay until December 2013 the stock option plan for employees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Annual Election of Directors Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 02/24/2011 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/25/2011 CPO Holders Issuance of new"CPO" shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 03/25/2011 CPO Holders Designation of delegates Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/23/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/23/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/23/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/23/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/23/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 03/23/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 05/25/2011 Ordinary Election of a new Director for the Board of Directors Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 05/25/2011 Ordinary Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 05/25/2011 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 08/26/2010 Extraordinary Cancellation of treasury shares and reduction in equity Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 08/26/2010 Extraordinary Creation of the share buyback Fund Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 08/26/2010 Extraordinary Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 08/26/2010 Extraordinary Designation of the Board of Directors' responsibilites Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 08/26/2010 Extraordinary Election of a new Director for the Board of Directors Mgmt. Yes For Yes Grupo Comercial Chedraui, S.A.B. de C.V. N/A CHDRAUI N/A 08/26/2010 Extraordinary Designation of delegates Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 04/29/2011 Annual Election of a new Director for the Board of Directors Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Ordinary Acquisition of Banco Compartamos' shares and issuance of Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Ordinary shares of the Company Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Ordinary Determination of the average cost of Banco Compartamos' shares Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Ordinary Creation of the share buyback Fund Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Ordinary Resolutions regarding the company equity and equity increase Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Ordinary Designation of delegates Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Extraordinary Cancellation of treasury shares and reduction in equity Mgmt. Yes For Yes Compartamos, S.A.B. de C.V. N/A COMPARC N/A 03/31/2011 Ordinary Designation of delegates Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/29/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 03/31/2011 Extraordinary Cancellation of the listing of outstanding shares in the BMV Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 03/31/2011 Extraordinary Cancellation of treasury shares and reduction in equity Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 03/31/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes First Cash Financial Services, Inc. FCFS FCFS N/A 06/22/2011 Annual Election of Directors Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/22/2011 Annual Election of Independent Auditors Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/22/2011 Annual Approval of Executive Performance Incentive Plan Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/22/2011 Annual Approval of compensation of the Company's named officers Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/22/2011 Annual Approval of one year frequency of votes on officer compenstation Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/22/2011 Annual Designation of delegates Mgmt. No - - Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/22/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/22/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/22/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/22/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/22/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 03/22/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Famsa, S.A.B. de C.V. N/A GFAMSA N/A 04/27/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Famsa, S.A.B. de C.V. N/A GFAMSA N/A 04/27/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Famsa, S.A.B. de C.V. N/A GFAMSA N/A 04/27/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Famsa, S.A.B. de C.V. N/A GFAMSA N/A 04/27/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Famsa, S.A.B. de C.V. N/A GFAMSA N/A 04/27/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/29/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/29/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/04/2010 Ordinary Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/04/2010 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 10/04/2010 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/18/2011 Ordinary Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/18/2011 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 02/18/2011 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 03/30/2011 Extraordinary Approval of the merger with Ixe Grupo Financiero, S.A.B. de C.V. Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 03/30/2011 Extraordinary Approval of the financial statements to be used for the merger Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 03/30/2011 Extraordinary Amendments in the Articles of Incorporation Mgmt. Yes For Yes Grupo Financiero Banorte, S.A.B. de C.V. N/A GFNORTE N/A 03/30/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/29/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/29/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo México, S.A.B. de C.V. N/A GMEXICO N/A 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 12/11/2010 Ordinary Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 12/11/2010 Ordinary Designation of members of the Company's Executive Committee Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 12/11/2010 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 11/4/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 11/4/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 11/4/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 11/4/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 11/4/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Modelo, S.A.B. de C.V. N/A GMODELO 40051F100 11/4/2011 Annual Designation of delegates Mgmt. Yes For Yes Industrias CH, S.A.B. de C.V. N/A ICH N/A 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Industrias CH, S.A.B. de C.V. N/A ICH N/A 04/29/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Industrias CH, S.A.B. de C.V. N/A ICH N/A 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Industrias CH, S.A.B. de C.V. N/A ICH N/A 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Industrias CH, S.A.B. de C.V. N/A ICH N/A 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/24/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/24/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/24/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/24/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/24/2011 Annual Approval of a certified true copy of the Articles of Incorporation Mgmt. Yes For Yes Genomma Lab Internacional, S.A.B. de C.V. N/A LAB N/A 03/24/2011 Annual Designation of delegates Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 10/3/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 10/3/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 10/3/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 10/3/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 10/3/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes El Puerto de Liverpool, S.A.B. de C.V. N/A LIVEPOL N/A 10/3/2011 Annual Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/17/2010 Ordinary Payment of a cash dividend Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 11/17/2010 Ordinary Designation of delegates Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2011 Annual Election of Directors Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Mexichem, S.A.B. de C.V. N/A MEXCHEM 59284B108 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Ohl Mexico, S.A.B. de C.V. N/A OHLMEX N/A 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Ohl Mexico, S.A.B. de C.V. N/A OHLMEX N/A 04/29/2011 Annual Election of Directors Mgmt. Yes For Yes Ohl Mexico, S.A.B. de C.V. N/A OHLMEX N/A 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Ohl Mexico, S.A.B. de C.V. N/A OHLMEX N/A 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Ohl Mexico, S.A.B. de C.V. N/A OHLMEX N/A 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/14/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/14/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/14/2011 Annual Election of Directors Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/14/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. N/A OMA 04/14/2011 Annual Designation of delegates Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 7/4/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 7/4/2011 Annual Payment of a cash dividend Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 7/4/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 7/4/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 7/4/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Industrias Peñoles, S.A.B. de C.V. N/A PE&OLES N/A 7/4/2011 Annual Designation of delegates Mgmt. Yes For Yes Organización Soriana, S.A.B. de C.V. N/A SORIANA N/A 04/28/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Organización Soriana, S.A.B. de C.V. N/A SORIANA N/A 04/28/2011 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Organización Soriana, S.A.B. de C.V. N/A SORIANA N/A 04/28/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Organización Soriana, S.A.B. de C.V. N/A SORIANA N/A 04/28/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Organización Soriana, S.A.B. de C.V. N/A SORIANA N/A 04/28/2011 Annual Renewal of the Bond Certificate Program Mgmt. Yes For Yes Organización Soriana, S.A.B. de C.V. N/A SORIANA N/A 04/28/2011 Annual Ratification of Powers of Attorney for Indeval regarding Bonds Mgmt. Yes For Yes Organización Soriana, S.A.B. de C.V. N/A SORIANA N/A 04/28/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Extraordinary Approval of the merger with Cablemás, S.A. de C.V. Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Extraordinary Approval of the financial statements to be used for the merger Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Extraordinary Increase of equity and number of outstanding shares series A, B, D, L Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Extraordinary Amendments in the Articles of Incorporation Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Annual Election of Directors Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Annual Designation of delegates Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Special Election of Directors Mgmt. Yes For Yes Grupo Televisa, S.A. TV TLEVISA 40049J206 04/29/2011 Special Designation of delegates Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Extraordinary Amendements in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Extraordinary Issuance of new shares Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Extraordinary Designation of delegates Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Presentation of 2010 Results and the Board of Directors' Report Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Cancellation oftreasury shares Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Payment of two cash dividends Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Amendements in the Articles of Incorporation Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Stock option plan for employees of the Company Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Election of Directors Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Wal-mart de México, S.A.B. de C.V. N/A WALMEX 93114W107 03/10/2011 Annual Designation of delegates Mgmt. Yes For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) THE MEXICO FUND, INC. By (Signature and Title) /s/ José Gómez Pimienta José Luis Gómez Pimienta, President Date:August 31, 2011
